DETAILED ACTION
An amendment, amending claim 9 and adding new claim 32, was entered on 2/8/21.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues that the present inventors have surprisingly found that fluidized bed coating processes can provide an increased degree of coating compared to convention processes, as shown in the comparative examples of the submitted declaration.    This is not persuasive.  It is not surprising or unexpected that a fluidized bed coating process provides an improved coating over conventional process.  This is an expected feature of fluidized bed coating processes and is expressly taught by Tadema, which explains that fluidized bed coating processes are able to achieve more uniform distribution of liquids than conventional methods even when the substrate is uneven (1:16-22; 3:21-73).  Additionally, see US 4,542,043 which teaches that fluidized beds are well known in the art for their superior ability to achieve uniform coatings (1:29-36).    Thus, the evidence provided by applicant is not sufficient to show that the claimed invention possesses unexpected properties.
Applicant argues that because the coating materials of Tadema are so different from the coating materials of Shiao, there would be no reason to use the fluidized bed of Tadema in the process of Shiao.  This is not persuasive.  Both Tadema and Shiao are directed to coating particles and one of ordinary skill in the art would have understood that the process of coating particles in Tadema could be applied to the roofing granule particles of Shiao with the predictable expectation of success.
Applicant argues that Tadema does not teach coating of slurries and that the thicker coatings of Shiao would not work the same as the organic liquid coatings of Tadema.  This is not persuasive.  Tadema does not limit its process to thin liquid coatings.  Instead, Tadema broadly teaches that liquid coatings can be applied (a slurry is a type of liquid) (1:65-2:24) and further explains that even liquids 
Applicant further argues that the conditions and methodologies to apply the coating of Tadema would be very different than the conditions and methodologies to apply the thicker coatings of Shiao.  This is not persuasive.  As discussed above, Tadema explains that even liquids having a high viscosity (i.e. thicker liquids) can be applied using the process of Tadema (4:25-31).  Thus, a person or ordinary skill in the art would have expected that slurries could be applied using the process of Tadema with the predictable expectation of success.
Applicant argues that the substrates used in Tadema are much different than the irregular roofing granules of Shiao and that the process of Tadema would not have been expected to work on irregular granules.  This is not persuasive.  Tadema that a suitable substrate is an abrasive particle (2:18-24) which are understood in the art to be irregular in shape.  Additionally, Tadema expressly discusses that the particle substrates contemplated in the Tadema process include particles which may be irregular in shape (3:49-54).
Applicant argues that it is the magnitude of the improvement that would have been unexpected.  This is not persuasive.  Applicant has not provided any evidence comparing the fluidized bed process of the current invention compared to another fluidized bed process to show that the claimed fluidized bed process shows a magnitude of improvement which is unexpected.  As discussed above, Tadema teaches that fluidized bed coating processes are able to achieve more uniform distribution of liquids than conventional methods even when the substrate is uneven (1:16-22; 3:21-73).  Applicant hasn’t provided anything which shows that the claimed process achieves unexpected results beyond what a person of ordinary skill would have expected from fluidized bed technologies.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-10, 15-18, 21-22, 25 and 27-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiao et al. (US 2005/0072114) in light of Tadema (US 2,768,095).
Claims 1-2, 5, 10, 15, 21, 22 and 29-33:  Shiao teaches a method of forming roofing granules and a bituminous roofing product including the granules (Abst.; ¶ 0017) comprising the steps of: uniformly coating inert mineral particles, such as talc (¶ 0051), having a platelet shape (¶ 0052), with a first coating comprising metal oxide colorants and an inorganic binder, such as sodium silicate (¶¶ 0022, 0025, 0082), curing the coating to form coated base particles, uniformly coating the base particles with a second coating and curing the second coating to obtain roofing granules (¶¶ 0014, 0032-0033; Fig. 2). 
While Shiao teaches that the particles are cured in a fluidized bed (¶ 0033), Shiao only generally describes how coating is performed (¶ 0032).  Tadema teaches a process of applying a coating material onto a particle and explains that use of a fluidized bed of air to perform this coating process ensures uniform distribution of the coating material over the particles (i.e. claimed at least 90 percent) (1:16-22; 3:21-73).  Thus, because Shiao does not limit how the coating is applied and because Tadema teaches that using a fluidized bed to coat the particles would ensure a uniform coating over the particle, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the coating step of Shiao in a fluidized bed with the predictable expectation of success.
Shiao also teaches that the first coating has a thickness of 5-50 µm (¶ 0075) and that the second coating has a thickness of about 100 µm (¶ 0070).  
Claim 3:  Shiao teaches that the base particle is a roofing granule coated with a silicate (¶ 0055).
Claim 4:  Shiao also teaches that the particles are inert inorganic mineral powders with a size between about 8 and 70 mesh (¶ 0050).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a range of 8-50 mesh in the method of Shiao with the predictable expectation of success.
Claims 6 and 16-18:  Shiao also teaches that each of the coatings contains titanium dioxide or zinc oxide (claimed algaecidal compound).
Claim 9:  Shiao also teaches that the first coating includes an inorganic binder, such as an aluminosilicate binder (¶ 0022).
Claims 25, 27 and 28:  Shiao fails to teach that the second deposition step is performed prior to the first curing step.  However, it has been held that changes in the order of process steps is prima facie obvious in the absence of unexpected results.  See MPEP § 2144.04.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed both curing steps in a single step after depositing the second layer with the predictable expectation of success.
Claims 25, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiao and Tadema in light of Barancyk et al. (US 2006/0046068).
Claims 25, 27 and 28:  Shiao fails to teach that the second deposition step is performed prior to the first curing step.  Barancyk explains, however, that it is known in the coating arts that curing of multiple deposited layers can either be performed after each layer is deposited or all together after all layers have been deposited (¶ 0078).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the second deposition step before curing and then cured all the deposited layers together in Shiao with the predictable expectation of success.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712